On March 26,1991, the Defendant was sentenced to Count I, twenty (20) years with eight (8) years suspended with conditions for Sexual Intercourse Without Consent; Count II, ten (10) years for Incest. The sentences shall be served concurrently and the defendant shall not be eligible for parole until he successfully completes the sex offender treatment program at Montana State Prison. Credit is given for 356 days time served.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge C. B. McNeil. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not want to proceed at this time. He requested that his petition be dismissed with the right to reapply.
IT IS HEREBY ORDERED THAT the Petition for Sentence Review shall be dismissed without prejudice. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.